 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FAWN KUZMINSKI, Administrator )
of the Estate of JAMES KUZMINSKI, _)
Deceased, ) Case No. 1:18-cv-57-SPB
)
Plaintiff, )
)
Vv. )
)
WARREN COUNTY, et al., )
)
Defendants. )
MEMORANDUM OPINION

This civil action was filed by Plaintiff Fawn Kuzminski (“Plaintiff”), the administrator of
the estate of James Kuzminski (“Decedent”), as the result of events that transpired while
Decedent was incarcerated at the Warren County Jail. The operative pleading is the Second
Amended Complaint (“SAC,” ECF No. 54). The named Defendants include: Warren County;
Warden Kenneth Klakamp; Deputy Warden Jon Collins; Counselor Laura McDunn; Seneca
Medical Center, LLC (“SMC”); Norman K. Beals, III, M.D., who at all relevant times was
SMC’s Medical Director; Children’s Center for Treatment and Education d/b/a/ Beacon Light
Behavioral Health Systems, an affiliate of Journey Health System (“Beacon Light”); Ernesto
Roederer, M.D., a psychiatrist employed by Beacon Light; and John P. John, M.D., a psychiatrist
and Outpatient Clinical Medical Director for Beacon Light. In her eight-count pleading, Plaintiff

asserts a variety of claims against the Defendants, including — in relevant part — claims under 42

 

! SMC is a Pennsylvania corporation that was contractually engaged, at all relevant times, to
provide medical services to Warren County Jail inmates. SAC 417.

2 Beacon Light is a Pennsylvania corporation that was contractually engaged, at all relevant
times, to provide mental health services to Warren County Jail inmates. SAC 20.

1

 
 

 

U.S.C. §1983 and state law claims based on alleged professional negligence. The Court has
subject matter over these claims based on 28 U.S.C. §§1331, 1343(a), and 1367(a).

Pending before the Court are motions filed by Defendants SMC (ECF No. 55), Beals
(ECF No. 57), and John and Roederer (ECF No. 59) to dismiss the claims asserted against them.
Defendant Beacon Light joins in these motions (ECF No. 61). Also pending before the Court is
the Plaintiffs motion to further amend her pleading so as to add nine individual defendants who
were employed as corrections officers at the Warren County Jail during the time period in
question (ECF No. 68). For the reasons that follow, Dr. Roederer’s motion to dismiss will be
granted in part and denied in part. In all other respects the motions to dismiss will be denied.

Plaintiffs motion to amend will be granted in part and denied in part as discussed herein.

I. BACKGROUND?

Decedent James Kuzminski was, at all times relevant to this lawsuit, a Pennsylvania
resident who suffered from Huntington’s Disease. SAC { 6, 31. Huntington’s Disease is a rare
genetic disorder that leads to the progressive breakdown of nerve cells in the brain. Id. 61. The
symptoms and/or sequelae of the disease can include involuntary movement, difficulty
swallowing and breathing, cognitive limitations including memory loss and eventual dementia,
and psychiatric symptoms, including psychosis. Id. 62. Hunger can be a significant cause of
behavior problems in persons with Huntington’s Disease because afflicted individuals generally
require a higher caloric intake, yet may be less able to identify or communicate feelings of
hunger; they may also have difficulty consuming sufficient calories because of difficulties

swallowing, feeding themselves, or staying on task. Id. 64.

 

3 The following facts are derived from the Second Amended Complaint, ECF No. 54. For
present purposes, the Court accepts Plaintiffs well-pled factual averments as true.

2

 
 

 

On February 22, 2016, Decedent was arrested and taken to the Warren County Jail
(hereafter, “WCJ”), where he was placed in isolation. SAC §29-30. On or about March 31,
2016, Decedent pled guilty to disorderly conduct, a third-degree misdemeanor. Id. (59. He was
subsequently sentenced to a term of incarceration of 61 days to one year. Id. (60.

Prior to his incarceration, Decedent had been treated by Dr. William Esper, a neurologist.
SAC 983. Dr. Esper prescribed Haldol — a psychotropic medication — to be administered in
liquid form, due to Decedent’s difficulty swallowing. Id. 783.

At the time of his initial confinement at WCJ, Decedent was fully symptomatic and
displayed obvious signs of impairment and dementia. SAC §31, 65. Among other things,
Decedent was incontinent, could not communicate effectively, and could not care for himself or
feed himself without assistance. Id. 999,45, 48-49. As the result of involuntary physical
movements related to his disease, Decedent required approximately 5,000 calories every day.
SAC 955.

The day following Decedent’s incarceration, Plaintiff spoke at length with Defendant
McDunn, a counselor at WCJ, about Decedent’s diagnosis and his resulting limitations. Id.
9953-54. McDunn advised Decedent’s family members that she did not know how to handle an
inmate with Huntington’s Disease; consequently, Decedent was placed in solitary confinement.
Id. 433.

Decedent remained confined in isolation until his release from WCJ one full year later.
SAC 9930, 35. During this time, he was treated “like a caged animal.” SAC 37. His personal
hygiene was extremely poor and he was often forced to sit in his own excrement, sometimes for
days at a time, as prison staff rarely cleaned his cell. Id. ¢§40-41, 50. The lights in his cell were

left on at all times. Id. 936. Decedent’s hair, beard, and nails were never trimmed, and he rarely

 
 

 

got a shower. Id. §939, 51. Jail staff hosed Decedent down in the shower only infrequently,
after which they took him outside without a coat or hat, even in cold weather. Id. 4942, 46.
Decedent would then return to his cell, shaking from the cold, his hair and beard frozen. Id. (46.

Although family members informed WCJ administrators about Decedent’s need for
additional calories, food was sometimes withheld from Decedent so that he would not make a
mess in his cell. Id. 934. At times he could be heard crying out for food, and he consistently
complained about being hungry. Id. 4] 43, 57.

On July 14, 2016, Decedent was interviewed at WCJ by an outpatient therapist with
Beacon Light, the designated provider of mental health services for WCJ inmates. SAC 920,
65. The therapist was unable to complete the intake process due to Decedent’s cognitive and
verbal decompensation and general inability to respond meaningfully to questions. Id. 66.

On July 22, 2016, Defendant Roederer performed a psychiatric evaluation of Decedent
and diagnosed “Huntington’s Chorea, Cognitive Disorder, Major Cognitive Neuro-Cognitive
Disorder due to Huntington’s with behavioral disturbance, Bipolar Disorder, unspecified.” SAC
467, 68. Roederer was unable to complete a formal mental status examination but noted that
Decedent “exhibit[ed] significant agitation and [had] apparently exhibited significant cognitive
decline.” Id. {69. He noted that only 10 to 20 percent of Decedent’s Haldol medications were
being administered and recommended that Decedent’s medication be converted from pills to
elixir due to Decedent’s difficulty swallowing. Id. 4971, 73. He also recommended an increase
in Decedent’s caloric intake. Id. 471. For reasons that are not spelled out in Plaintiff's pleading,
Dr. Roederer’s report was allegedly not shared with the staff of WCJ. Id. 467. In addition,

Roederer allegedly failed to consult with the prison physician (presumably Dr. Beals) about

 
 

 

Decedent’s serious deterioration and the need to transfer him to a more appropriate facility. Id.
q72.
Notwithstanding this, Plaintiff also alleges that, following Dr. Roederer’s July 22, 2016
examination, WCJ’s monthly medication administration records for Decedent included the
following notation:
PLEASE TRY TO GET THESE NEW MEDS INTO HIM{[.] THE
NEW DR. IS TRYING TO EVENTUALLY GET HIM ON THE
HALDOL INJECTION EVERY THREE WEEKS SO HE WILL
BE ABLE TO GO TO A BETTER FACILITY, BUT HE HAS TO
MARE SURE HE TAKES THE MEDS AS DIRECTEDJ,] SO IF
HE WILL NOT TAKE THE MEDICATION AT SIX AM{,]
THEN TRY AGAIN AT 12:00[.] IF HE WILL NOT TAKE
THEM AT BEDTIME]J,] THEN TRY AT 1700[,] BUT PLEASE
TRY... THANK YOU.

SAC 75.

On September 19, 2016, Defendant John visited Decedent at the WCJ for the purpose of
rendering a second psychiatric opinion in connection with efforts to force Decedent to take his
medications. SAC 978. The SAC does not allege any details concerning this examination. It is
alleged, however, that Dr. John faxed a letter to WCJ some three months after his visit, on
December 20, to order Haldol injections for the Decedent. Id. 79. Conflicting jail records
suggest that Decedent’s first injection occurred either in the last week of December 2016 or in
late January 2017. Id. 480.

In the interim, Decedent was scheduled to be transported from WCJ on October 19, 2016
to see Dr. Esper on an outpatient basis; however, this visit did not occur, as Decedent had an

encountered with unspecified prison officials that resulted in him sustaining injuries and being

returned to his isolation cell. SAC 489-90.

 
 

 

At the conclusion of his maximum prison term, Decedent was transferred to Warren
General Hospital for involuntary commitment. SAC §92. Eventually, Decedent was transferred
to Rosemont Care & Rehabilitation Center in Bryn Mawr, Pennsylvania, where he continued to
receive care and treatment until his death on January 26, 2018, at the age of 57. Id. 496, 95.

According to the SAC, the Decedent’s condition deteriorated during the twelve months
that he was kept in solitary confinement, and he suffered physical and emotional injuries as a
result. SAC 982, 93, 98. While the Decedent was at the WCJ, his weight was not monitored,
no lab tests were ordered, and his vital signs went unchecked. Id. (82. Because no screening test
was ordered to assess his ability to swallow, the Decedent’s difficulties with ingesting food and
medication were allegedly prolonged, thus delaying his transfer to another, more appropriate
treatment facility. Id. 486.

Based on these alleged events, Plaintiff has asserted eight separate causes of action
against the various Defendants. For present purposes, the relevant counts are: Count V, which
asserts claims of professional negligence against Defendants Beacon Light, John, and Roederer
(collectively, the “Beacon Light Defendants”); Count VI, which asserts claims of professional
negligence against SMC and Beals (collectively, the “Seneca Defendants”); and Count VI,
which asserts claims under 42 U.S.C. §1983 against both the Beacon Light and Seneca
Defendants (collectively, the “Moving Defendants”). Also relevant is Plaintiff's prayer for
punitive damages against all of the Moving Defendants.

Through their separate motions, each of the Moving Defendants requests the dismissal of

Count VII for failure to state a claim upon which relief can be granted.* They also seek to strike

 

4 Defendant Beals also moves to dismiss Count III, which asserts claims under 42 U.S.C. §1983
against “all jail individual defendants.” Insofar as Plaintiff has confirmed that Count ITI is not
directed against Beals, see ECF No. 66 at 5, his motion to dismiss this count will be denied as
moot.

 
 

 

Plaintiff’s prayer for punitive damages on the grounds that it is not supported by the allegations
in the complaint. Finally, they request that this Court decline to exercise supplemental
jurisdiction over the professional negligence claims in Counts V and VI. Plaintiff has filed her
opposition to these motions and, consequently, the issues raised by the Moving Defendants are

sufficiently joined and ripe for adjudication.

Il. DEFENDANTS’ MOTIONS TO DISMISS
A. Standard of Review

Defendants’ motions are brought under Rules 12(b)(1) and 12(b)(6) of the Federal Rules
of Civil Procedure. The latter rule provides a defense for failure to state a claim upon which
relief can be granted. “When considering a Rule 12(b)(6) motion, we accept all factual
allegations as true, construe the complaint in the light most favorable to the plaintiff, and
determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled
to relief.” Wayne Land & Mineral Grp. LLC y. Delaware River Basin Comm'n, 894 F.3d 509,
526-27 (3d Cir. 2018) (internal quotation marks and citations omitted). In order to survive
dismissal, “a complaint must contain sufficient factual matter, accepted as true, to “state a claim
to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility means “more than a sheer
possibility that a defendant has acted unlawfully.” Jd. “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Jd. (citing Twombly, 550 U.S. at 556).

Rule 12(b)(1) recognizes a defense based upon a failure of subject matter jurisdiction.
Relevantly, when a facial attack on subject matter jurisdiction is raised based upon a perceived

deficiency in the pleadings, the court must only consider the allegations on the face of the

 
 

 

complaint, taken as true, and any documents referenced in the complaint, viewed in the light
most favorable to the plaintiff. Gould Elecs. Inc. y. United States, 220 F.3d 169, 176 (3d Cir.
2000) (citing Mortensen v. First Fed. Sav. & Loan Ass‘n., 549 F.3d 884, 891 (3d Cir. 1977));
Turicentro, S.A. v. American Airlines, Inc., 303 F.3d 293, 300 (3d Cir. 2002). “The plaintiff must
assert facts that affirmatively and plausibly suggest that the pleader has the right he claims (here,
the right to jurisdiction), rather than facts that are merely consistent with such a right.” Stalley v.

Catholic Health Initiatives, 509 F.3d 517, 521 (8th Cir. 2007) (citing Twombly, 550 U.S. at 554).

B. Discussion
1. Plaintiff’s Claims Under 42 U.S.C. §1983 (Count VID

The Court will first address Defendants’ motions to dismiss Plaintiff's claims under 42
U.S.C. §1983, which are set forth in Count VII of the SAC. To state a viable §1983 claim, a
plaintiff must allege that the defendant, while acting under color of state law, engaged in conduct
that deprived the plaintiff of rights, privileges or immunities secured by the Constitution or the
laws of the United States. Piecknick v. Commonwealth of Pa, 36 F.3d 1250, 1255-56 (3d Cir.
1994).

Because §1983 liability cannot be predicated on respondeat superior, the plaintiff must
plead each individual defendant’s personal involvement in the alleged wrongdoing. Evancho v.
Fisher, 423 F.3d 344, 353 (3d Cir. 2005). Defendants in supervisory positions may be held
liable under §1983 in one of two ways. “First, liability may attach if they, ‘with deliberate
indifference to the consequences, established and maintained a policy, practice or custom which
directly caused [the] constitutional harm.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 319
(3d Cir. 2014), overruled on other grounds sub nom. Taylor v. Barkes,___ U.S.__ 135 S, Ct.

2042 (2015). Alternatively, a supervisory official may be liable “if he or she participated in

 
 

 

violating the plaintiffs rights, directed others to violate them, or, as the person in charge, had
knowledge of and acquiesced in the subordinate’s unconstitutional conduct.” Jd. (internal
quotation marks and citation omitted).

A private corporation providing medical services at a state correctional facility can be
held liable under § 1983 if the entity engaged in “a policy or custom that resulted in the alleged
constitutional violations.” Palakovic v. Wetzel, 854 F.3d 209, 232 (3d Cir. 2017) (citing Natale v.
Camden Cty. Corr. Facility, 318 F.3d 575, 583-84 (3d Cir. 2003)). For purposes of establishing
§1983 liability, “customs” include practices “so permanent and well settled as to constitute a
custom or usage with the force of law.” Robinson y. Fair Acres Geriatric Ctr., 722 F. App’x
194, 198 (3d Cir. 2018) (internal quotation marks and citation omitted). The conduct of a
policymaker may be the result of a policy or custom “where the policymaker has failed to act
affirmatively at all, [though] the need to take some action to control the agents of the government
is so obvious and the inadequacy of existing practices so likely to result in the violation of
constitutional rights, that the policymaker can reasonably be said to have been deliberately
indifferent to the need.” Natale, 318 F.3d at 584 (internal quotation marks omitted) (alteration in
the original).

In this case, Plaintiff alleges that the Moving Defendants’ failure to render appropriate
medical care violated the Decedent’s rights under the Eighth and Fourteenth Amendments. To
state an Eighth Amendment claim based on inadequate medical treatment, a plaintiff must allege
that the defendants were deliberately indifferent to his serious medical needs. See Estelle v.
Gamble, 429 U.S. 97, 104-105 (1976); Henry v. Warden James T. Vaughn Corr. Ctr., 764 F.

App’x 129, 131 (3d Cir. Mar. 1, 2019). The “deliberate indifference” prong is subjective in

 
 

 

nature, while the “serious medical needs” prong is objective. See Pearson v. Prison Health
Serv., 850 F.3d 526, 534 (3d Cir. 2017) (citations omitted).

A prison official is not deliberately indifferent “unless the official knows of and
disregards an excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837
(1994). A plaintiff can plead the requisite “‘deliberate indifference” by alleging that the
defendants were “aware of facts from which the inference could be drawn that a substantial risk
of serious harm exists, and [that they] also [drew] the inference.’” Henry, 764 F. App’x at 131
(quoting Farmer, 511 U.S. at 837) (alterations in the original). Where prison officials know of
the prisoner’s serious medical need, deliberate indifference is found where the official “(1)
knows of a prisoner’s need for medical treatment but intentionally refuses to provide it; (2)
delays necessary medical treatment based on a non-medical reason; or (3) prevents a prisoner
from receiving needed or recommended medical treatment.” Rouse v. Plantier, 182 F.3d 192,
197 (3d Cir. 1999) (internal citation omitted).

To the extent Plaintiff's claims are predicated upon alleged mistreatment during the time
that the Decedent was a pretrial detainee, the Fourteenth Amendment’s Due Process Clause
supplies the relevant governing standard. See Natale, 318 F.3d at 581. As a practical matter,
however, the courts apply the same legal standards relative to a Fourteenth Amendment claim as
would be applied to an Eighth Amendment claim. See id. (“In previous cases, we have found no
reason to apply a different standard than that set forth in Este//e (pertaining to prisoners’ claims
of inadequate medical care under the Eighth Amendment) when evaluating whether a claim for
inadequate medical care by a pre-trial detainee is sufficient under the Fourteenth Amendment.”)

(citing Boring v. Kozakiewicz, 833 F.2d 468, 472 (3d Cir.1987) (footnote omitted).

a) Dr. Beals and SMC

10

 
 

 

Dr. Beals and SMC seek dismissal of Count VII on the grounds that Plaintiff's averments
fail to allege any conduct on their part that could amount to deliberate indifference to the
Decedent’s serious medical needs. Moreover, these Defendants maintain that there are no
allegations in the SAC to suggest that Dr. Beals ever knew of, or interacted with, Decedent
during his term of incarceration at WCJ.

Insofar as the claim against Dr. Beals is concerned, the Court notes that Plaintiff has, in
fact, pled his awareness of, and indifference to, the Decedent’s serious medical needs. SAC
4145. Such a conclusion is not entirely implausible, given the very unique medical problems that
Decedent allegedly faced during his full year of confinement and given Beals’s status as both the
prison physician and medical director for SMC. Id. {18.° Accepting as true that Beals was
aware of the Decedent’s medical diagnosis and related limitations — which allegedly included
difficulty eating, toileting, ingesting medication, and communicating, a deliberate decision on
Beals’s part to refrain from rendering medical treatment could plausibly amount to deliberate
indifference because, absent treatment, the Decedent’s condition might well be expected to lead
to “substantial and unnecessary suffering, injury, or death.” Colburn v. Upper Darby Twp., 946
F.2d 1017, 1023 (3d Cir. 1991). Accordingly, Plaintiff has adequately pleaded a claim against

Dr. Beals for deliberate indifference to the Decedent’s serious medical needs.

 

5 The Court acknowledges Plaintiffs averment that Dr. Roederer failed to consult with Dr. Beals
following his July 2016 examination, so any awareness on the part of Dr. Beals to the Decedent’s
serious medical needs presumably would have to had come through other channels. To the
extent that Dr. Beals denies knowing about Decedent’s condition, he will have an opportunity to
flesh this issue out through discovery and additional motions practice. For present purposes,
however, Plaintiff has pled “‘enough facts to raise a reasonable expectation that discovery will
reveal evidence of [this] necessary element’” of his claim. Phillips v. Cty. of Allegheny, 515
F.3d 224, 234 (quoting Twombly, 550 U.S. at 556). No more is required at this early juncture of
the proceedings.

11

 
 

 

In addition, Plaintiff has plausibly alleged that SMC maintained a policy of
constitutionally inadequate medical care vis-a-vis inmates like the Decedent who, unlike most
inmates, could not effectively communicate even his most basic needs and could only be
effectively treated through transfer to an appropriate health care facility. SAC §{{145-46.
Accepted as true, Plaintiff's well-pled averments paint a picture of an inmate with profound and
obvious physical, mental, and cognitive problems, who could not advocate or care for himself
and who essentially “fell through the cracks” of the prison health care system. Consistent with
that theory, Plaintiff has alleged that SMC, with deliberate indifference to the rights of its
prisoner patients, “failed to develop and implement policies, practices and procedures to ensure
that inmates at [WCJ] would receive appropriate care for serious illnesses, including transfer to
an appropriate facility properly equipped and staffed to treat and care for inmates with serious
illnesses who were unable to care for themselves.” SAC 9146. Relatedly, Plaintiff asserts
SMC’s failure to properly train, supervise, and discipline its medical staff so as to ensure proper
medical treatment for inmates, like Plaintiff, who have serious medical needs that cannot be met
inhouse. Id. 4147. The record in this case is still undeveloped, and it is likely that fact discovery
will elucidate what protocols (if any) were in place to ensure that prisoners with serious medical
needs who could not advocate for themselves would receive appropriate treatment, whether
particular staff members breached such protocols, and whether the Decedent's needs went unmet
as the result of deliberate indifference on the part of prison staff, medical staff, or both.
Discovery will also reveal whether Dr. Beals, as Medical Director for SMC, played any role in
establishing SMC’s policies relative to the dispensation of medical care to WCJ’s prisoners. See
Barkes y. First Corr. Med., Inc., 766 F.3d 307, 3019 (3d Cir. 2014), overruled on other grounds

sub nom. Taylor v. Barkes, -- U.S. --, 135 8. Ct. 2042 (2015) (noting that supervisory liability

12

 
 

 

may attach if the defendant supervisor, “with deliberate indifference to the consequences,
established and maintained a policy, practice or custom which directly caused [the] constitutional
harm”) (alteration in the original) (internal quotation marks and citation omitted).

At this juncture, the Court need only “‘determine whether, under any reasonable reading
of the complaint, the plaintiff may be entitled to relief.’” DeGennaro v. Am. Bankers Ins. Co. of
Fla., 737 F. App'x 631, 635 (3d Cir.), cert. denied, 139 S. Ct. 459 (2018). Because a fair reading
of the SAC supports a plausible inference of liability on the part of SMC and Dr. Beals, their

respective motions to dismiss Count VII of the SAC will be denied.

b) Dr. Roederer, Dr. John, and Beacon Light

The Court next turns to the claims against the Beacon Light Defendants. Like SMC and
Dr. Beals, these Defendants contend that the SAC is devoid of facts that could support a finding
of deliberate indifference on their part to the Decedent’s serious medical needs.

With respect to Dr. Roederer, the SAC alleges that he performed a psychiatric evaluation
of the Decedent on July 22, 2016, within eight days after Decedent was interviewed by a Beacon
Light therapist. Dr. Roederer noted Decedent’s agitation and reports of Decedent’s significant
cognitive decline and observed that only 10 to 20 percent of Decedent’s psychotropic medication
was being administered successfully. As Plaintiff acknowledges, “Dr. Roederer made
recommendations to Warren County Jail that, among other items, Decedent’s medication be
converted form pills to elixir because of Decedent’s difficulty in swallowing[.]” SAC q71. Dr.
Roeder also “encouraged staff at the Jail to increase Decedent’s caloric intake because patients
with Huntington’s often require double the caloric intake because of the Disease and the energy
expenditure.” Jd. The prison medication administration records reflect Dr. Roederer’s advice

that staff remain diligent in trying to administer the Decedent’s medication on a regular basis.

13

 
 

 

SAC 975. They also reflect his plan to get Decedent on Haldol injections so that the Decedent
could eventually be moved “to a better facility[.]” Jd. The Decedent was not seen again by Dr.
Roederer, but was examined approximately two months later by Dr. John.

In light of the foregoing allegations, the Court cannot say that Plaintiff has pled deliberate
indifference on the part of Dr. Roederer to the Decedent’s serious medical needs. Plaintiff bases
her claim on the fact that Dr. Roederer: a) did not consult directly with Dr. Beal about the
Decedent’s deterioration and the need to move him to a more appropriate facility; (b) failed to
follow up with Decedent to ensure that his medications were being successfully administered,
and (c) failed either to consult with Dr. Esper or to request a review of Dr. Esper’s medical
records, But these shortcomings demonstrate, at most, arguable negligence on the part of Dr.
Roederer, which is not enough to state a constitutional violation. See Matthews v. Pa, Dep't of
Corr., 613 F. App'x 163, 170 (3d Cir. 2015) (noting that “[nJeither negligence nor medical
malpractice is sufficient to state a claim for deliberate indifference” under the Eighth
Amendment); Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004) (“Allegations of medical
malpractice are not sufficient to establish a Constitutional violation.”).

The Court reaches a different conclusion as to Dr. John. According to the SAC, the
Decedent was examined by Dr. John on September 19, 2016 “for the purpose of rendering a
second psychiatric opinion in order to force Decedent to take his medications.” SAC 978.
However, nothing was done by Dr. John until approximately three months later, on December
20, 2016, at which time Dr. John allegedly faxed a letter to WCJ for the purpose of ordering
Haldol Decanoate injections. The Complaint can be read as alleging that no injections were
administered until late January 2017, shortly before the expiration of the Decedent’s maximum

prison term. Accepting these averments as true, and construing the SAC in the light most

14

 
 

 

favorable to the Plaintiff, a factfinder could plausibly infer that Dr. John’s 3-to-4-month delay in
following up on the Decedent’s medication regime constituted deliberate indifference to his
serious medical needs. The SAC establishes that the Decedent was scheduled to see Dr. Esper in
October 2016, and that visit never materialized due to events involving non-medical prison staff.
It is not clear what role, if any, Dr. John had in scheduling the aborted examination by Dr. Esper,
and it may well be that further record development will dispel any inference of deliberate
indifference on Dr. John’s part. For present purposes, however, a plausible Eighth Amendment
violation has been pled.

With respect to Plaintiff’s claim against Beacon Light, the Court will deny the motion to
dismiss Plaintiff's §1983 claim, largely for the reasons discussed previously in relation to
Plaintiff's claim against SMC. The SAC alleges the Decedent’s affliction of a disease that was
progressive in nature and steadily impaired his mental functioning during his time at WCJ. The
conditions of Decedent’s confinement allegedly involved a lack of any mental health care
treatment for a period of approximately five months, during which time the Decedent remained
in isolation under conditions that caused further mental decompensation. Despite the Decedent’s
obvious limitations, including difficulty ingesting psychotropic medications, it is alleged that he
did not receive medical injections until nearly one year after his initial incarceration. And
despite the obvious incapability of WCJ to meet the Decedent’s medical and mental health
needs, the Decedent was not transferred to a suitable treatment facility for nearly one year.
Based on these circumstances, Plaintiff has plausibly pled that Beacon Light, with deliberate
indifference to the rights of its prisoner patients, “failed to develop and implement policies,
practices and procedures to ensure that inmates at [WCJ] would receive appropriate care for

serious illnesses, including transfer to an appropriate facility properly equipped and staffed to

15

 
 

 

treat and care for inmates with serious illnesses who were unable to care for themselves.” SAC
9146. As discussed, it remains to be seen through discovery whether Beacon Light had protocols
in place to ensure appropriate treatment for prisoners with serious mental health needs who could
not advocate or care for themselves, and whose treatment needs required transfer to a more
suitable facility. If the allegations in the SAC are credited, Beacon Light did not, and the
absence of such protocols plausibly constitutes deliberate indifference. Accordingly, Plaintiff

has stated a cognizable §1983 claim against Beacon Light.

2. Plaintiff's Claims Based on Professional Negligence (Counts V and V1)

The Moving Defendants also seek the dismissal of Counts V and VI, which set forth
claims under Pennsylvania law sounding in professional negligence. Defendants contend that, in
the absence of a pending federal claim, this Court should decline to exercise supplemental
jurisdiction over the state law claims.

Under 28 U.S.C. §1367(c)(3), “[t]he district courts may decline to exercise supplemental
jurisdiction over a claim” if “the district court has dismissed all claims over which it has original
jurisdiction[.]” As the statutory language makes clear, this provision is discretionary.
Nevertheless, federal courts within this judicial circuit have often declined to exercise
supplemental jurisdiction in the absence of a pending federal claim. See, e.g., Cito v.
Bridgewater Twp. Police Dep't., 892 F.2d 23, 25-26 (3d Cir.1989) (“If it appears that the federal
claim is subject to dismissal under Fed. R. Civ. P. 12(b)(6), then the court should ordinarily
refrain from exercising jurisdiction in the absence of extraordinary circumstances.”); Hberts v.

Wert, 1993 WL 304111, at *5 (E.D. Pa. Aug. 9, 1993) (same).

16

 
 

 

Here, the Court has declined to dismiss the federal §1983 claims asserted against Beal,
SMC, Roederer, and Beacon Light. Accordingly, the Defendants’ arguments in favor of
dismissing the state law negligence claims is moot as it relates to these Defendants.

With respect to Dr. Roederer, the Court is dismissing Plaintiffs only federal claim
against him, for the reasons previously discussed. However, at least at this point in the litigation,
considerations of judicial economy, convenience, fairness, and comity all weigh in favor of the
Court retaining supplemental jurisdiction over the negligence claim against Dr. Roederer.
Accordingly, the Moving Defendants’ motion to dismiss the state law claims at Counts V and VI
will be denied.

3. Plaintiff's Prayer for Punitive Damages

The Moving Defendants also request dismissal of the Plaintiff's prayer for punitive
damages. “Punitive damages in § 1983 cases are available where the defendants have acted with
a ‘reckless or callous disregard of, or indifference to, the rights and safety of others.’” Mitchell v.
City of Phila., 344 F. App’x 775, 780 (3d Cir. 2009) (quoting Keenan v. City of Phila., 983 F.2d
459, 469-70 (3d Cir.1992)). “Punitive damages are to be ‘reserved for special circumstances,’ ..
_ in which the defendant's conduct amounts to something more than a bare violation justifying
compensatory damages or injunctive relief.” id. (quoting Keenan, 983 F.2d at 470). This
standard has been equated to a deliberate indifference to a substantial risk of serious harm. See
Stafford v. Wenerowicz, No. CV 17-4010, 2018 WL 6652844, at *5 (E.D. Pa. Dec. 18, 2018)
(citing Farmer, 511 U.S. at 836 (holding that “acting ... with deliberate indifference to a
substantial risk of serious harm to a prisoner is the equivalent of recklessly disregarding that
risk”)); see also Feldman v. Phila. Hous. Auth., 43 F.3d 823, 833 (3d Cir. 1994) (citing Smith v.

Wade, 461 U.S. 30, 56 (1983) (finding that punitive damages may be assessed in a § 1983 action

17

 
 

 

when the defendant acted with evil motive or intent, or with reckless or callous indifference to
the plaintiffs federally protected rights)).

As to Defendant Roederer, Plaintiff has failed to allege deliberate indifference as would
support of a viable §1983 claim. Accordingly, the claim for punitive damages cannot stand. See
Stafford, 2018 WL 6652844, at *5 (“Since Plaintiff has failed to allege deliberate indifference
against CCS in his Amended Complaint, Plaintiff also has failed to allege reckless indifference
for punitive damages at this stage.”). As to all of the remaining Moving Defendants, the motions

to strike Plaintiff's request for punitive damages will be denied as premature.

Ill. PLAINTIFF’S MOTION TO AMEND

Finally, the Court will consider Plaintiff's motion to file a Third Amended Complaint
(“TAC”). Plaintiff's proposed amendment would add a §1983 claim against some nine different
prison staff members for their alleged deliberate indifference to the Decedent’s federal
constitutional rights. These proposed new Defendants include Sergeant Ryan Tipton and
Corrections Officers Dana Cindrich, Joshua Warmath, Steven Belcher, Shaughn McGhee, Dalton
Maze, Andrew O’ Donnell, Michael Rogers, and Christopher Riche.

A request for leave to amend is governed by Federal Rule of Civil Procedure 15, which
generally conditions amendment on the court’s leave or the opposing party’s written consent.
Mullin v. Balicki, 875 F.3d 140, 149 (3d Cir. 2017); see Fed. R. Civ. P. 15(a)(2). Courts are
directed to “freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2).
This liberal amendment regime helps effectuate the “general policy embodied in the Federal
Rules favoring resolution of cases on their merits.” Mullin, 875 F.3d at 149 (citation omitted).

Denial of leave to amend can be based on factors such as undue delay, bad faith or dilatory

18

 
 

 

motive on the part of the movant; repeated failure to cure deficiencies by amendments previously
allowed; prejudice to the opposing party; and futility. Mullin, 875 F.3d at 149 (citing Foman v.
Davis, 371 U.S. 178, 182 (1962)). These factors are not exhaustive, and the district court may
consider other equities; however, “prejudice to the non-moving party is the touchstone for the
denial of an amendment.” Jd. (citing Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006)).

Here, Plaintiff's motion for leave to amend is opposed by Defendants Warren County,
Kenneth Klakamp, John Collins, and Laura McDunn (the “County Defendants”) on the grounds
that: (a) the proposed pleading does not allege each new Defendant’s personal involvement in
the alleged wrongdoing; (b) any official capacity claims are redundant of the claim already
asserted against Warren County; (c) Plaintiff has engaged in undue delay relative to the
requested amendment; (d) the proposed amendment is being interposed in bad faith as a means to
gain leverage over the individual Defendants and thereby induce settlement; and (e) the County
Defendants would be unfairly prejudiced by having to file a fourth responsive pleading.

Under the law of this circuit, allegations of a defendant’s participation or actual
knowledge and acquiescence in alleged wrongdoing must be made “with appropriate
particularity.” See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). In her proposed
TAC, Plaintiff reiterates the averments concerning the Decedent’s deplorable conditions of
confinement and further alleges that:

© the Decedent was incarcerated at WCJ under conditions posing a substantial risk of harm to his
well-being (as spelled out elsewhere in the complaint) (TAC 4125);

e Per the orders of Deputy Warden Collins, Sergeant Tipton issued a written directive on June 17,
2016 that Decedent was to receive a shower every night, he was not permitted to refuse his
shower, he was to be given a clean jumpsuit after every shower, his cell was to be cleaned during
his shower time, and his garbage was to be removed after every meal (id. 4127);

e Because of his incontinence, Decedent needed to wear adult diapers; however, as a regular course

of conduct during the entirety of his one-year incarceration in solitary confinement, Decedent was
denied regular showers and clean clothing (id. (126);

19

 
 

 

e Asacontinuous course of conduct, the Defendant Corrections Officers received, but failed to
comply with, the directive that Decedent receive a shower and a clean jumpsuit every night (id.
128);

e Because Decedent did not receive a daily shower, his cell was not cleaned on a daily basis and the
garbage in his cell was not regularly disposed of (id);

e Asacontinuous course of conduct, Sergeant Tipton failed to ensure the Correction Officers’
compliance with Deputy Warden Collins’s directive regarding nightly showers, clean jumpsuits,
and the cleaning of Decedent’s isolation cell (id. 129);

e Asaresult, Decedent was deprived of minimal civilized measures of life’s necessities (id. 4130);

e By failing to adhere to, and properly enforce, Deputy Warden Collins’s directive, the Defendant
Corrections Officers and Sergeant Tipton acted with deliberate indifference to the obvious risk of
harm that Decedent faced relative to his health and safety (id. 4132); and

* Defendants’ actions violated Decedent’s right under the Eighth Amendment to be free from cruel
and unusual punishment, his Fourteenth Amendment right to substantive due process, and his
Fourteenth Amendment right to equal protection of the laws (id. $9131, 133, 135).

In this Court’s estimation, the foregoing allegations are sufficient to establish the new
Defendants’ personal involvement in contributing to the Decedent’s allegedly unconstitutional
conditions of incarceration. From the factual content that Plaintiff has pled, it is reasonable to
infer that each of the named corrections officers was assigned to help supervise and manage the
Decedent’s confinement. Under federal pleading standards, it is not necessary for Plaintiff to
identify the exact time and date of every missed shower or the specific days on which a
particular Defendants failed to clean the Decedent’s cell. To the extent that discovery reveals
deficiencies in proof relative to Plaintiff’s claims, those deficiencies can be addressed at the Rule
56 stage. For present purposes, the Court is not persuaded that the proposed amendments fail to
state a viable §1983 claim.

Defendants’ remaining objections also lack merit. It is true that Plaintiff's official
capacity claim against Sergeant Tipton may be redundant of the claim already being asserted

against Warren County. TAC 425; see Kentucky v. Graham, 473 U.S. 159, 165-66 (1985)

20

 
 

 

(internal quotation marks and citation omitted) (Official capacity claims “generally represent
only another way of pleading an action against an entity of which an officer is an agent.”).
However, the remainder of the Correctional Officer Defendants are being sued only in their
individual capacities. TAC §§17-24. Therefore no redundancy arises.

The Court is also not persuaded that the proposed amendment should be denied on the
basis of undue delay. Defendants acknowledge that discovery answers were provided in
September of 2018, and the motion to amend was filed in February 2019. ECF No. 71, {15@);
ECF No. 68. As explained by Plaintiff, ascertaining the identity of the Defendant Corrections
Officers took time, even after the discovery responses were provided. A delay of approximately
four months, especially in this relatively early stage of litigation, is not so great as to warrant
denial of leave to amend, particularly in light of Rule 15’s liberal policy toward amendment.

Further, the Court is not convinced that Plaintiff's proposed amendment is being
proffered in bad faith. On the contrary, the amendment is based upon information received by
counsel through the exchange of discovery. This is precisely what Rule 11 and Rule 15
contemplate. And, to the extent that being named in a lawsuit creates an incentive on the part of
the Corrections Officers to consider settlement, this is true of any individual named in a lawsuit.
Such is the nature of litigation, and the incentive that this lawsuit places upon the Defendants to
settle is no more unfair than the risk it places on Plaintiff that the costs and fees she expends may
ultimately yield no recovery.

As to Defendants’ final point, the fact that they will have to file a fourth responsive
pleading is not so onerous or unfairly prejudicial as to justify denial of leave to amend. Nor does
the proposed amendment prejudice the existing County Defendants in substantive terms: if the

Correction Officer Defendants are found liable for failing to adhere to Deputy Warden Collins’s

21

 
 

 

directive, as is alleged, there can be no resulting respondeat superior liability on the part of the

County, Warden Klakamp, Deputy Warden Collins, or Counselor McDunn.

IV. CONCLUSION
Based upon the foregoing discussion, the motion to dismiss filed by Dr. John and Dr.

Roederer will be granted insofar as it relates to Plaintiff's §1983 claim against Dr. Roederer and
Plaintiff's request for punitive damages against Dr. Roederer. In all other respects, the motion
will be denied. The motions to dismiss filed by Dr. Beals, Seneca Medical Center, and Beacon
Light, will all be denied. Plaintiffs motion to amend will be denied insofar as it relates to the
§1983 claim asserted against Sergeant Ryan Tipton in his official capacity; in all other respects,
the motion to amend will be granted.

An appropriate order follows.

/s/ Susan Paradise Baxter

SUSAN PARADISE BAXTER
United States District Judge

22

 
 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FAWN KUZMINSKI, Administrator )

of the Estate of JAMES KUZMINSKI, _)
Deceased, ) Case No. 1:18-cv-57-SPB

)

Plaintiff, )

)

v. )

)

WARREN COUNTY, et al., )

)

Defendants. )

ORDER

NOW, this 30th day of September, 2019, for the reasons set forth in the accompanying
Memorandum Opinion,

IT IS ORDERED that the Motion to Dismiss filed by Defendants Ernesto Roederer, M.D.
and John P. John, M.D., ECF No. [59], shall be, and hereby is, GRANTED insofar as it relates to
Plaintiff's claim against Dr. Roederer in Count VII of the Second Amended Complaint and
Plaintiffs request for punitive damages against Dr. Roederer. In all other respects, the motion
shall be, and hereby is, DENIED.

IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant Norman K.
Beals III, M.D., ECF No. [57], shall be, and hereby is, DENIED.

IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant Seneca

Medical Center, LLC, ECF No. [55], shall be, and hereby is, DENIED.

 
 

 

IT IS FURTHER ORDERED that the Motion to Dismiss filed by Children’s Center for
Treatment and Education, d/b/a Beacon Light Behavioral Health Systems, an affiliate of Journey
Health System, ECF No. [61], shall be, and hereby is DENIED.

AND IT IS FURTHER ORDERED that Plaintiff's Motion to Amend Second Amended
Complaint, ECF No. [68], shall be, and hereby is, DENIED only insofar as it relates to the
proposed claim to be asserted against Sergeant Ryan Tipton under 42 U.S.C. §1983 in his official
capacity. In all other respects, the Plaintiff's Motion to Amend shall be, and hereby is,
GRANTED. Plaintiff is hereby directed to file her amended pleading, in conforming with this
Memorandum Opinion and Order, on or before October 18, 2019.

IT IS SO ORDERED.

eten Modeled LIL.

SUSAN PARADISE BAXTER
United States District Judge

 
